In the

       United States Court of Appeals
                     For the Seventh Circuit
                         ____________________

No. 14-1358
TRI-CORP HOUSING INCORPORATED,
                                                        Plaintiff-Appellant,

                                       v.

ROBERT BAUMAN,
                                                       Defendant-Appellee.
                         ____________________

                Appeal from the United States District Court
                   for the Eastern District of Wisconsin.
                  No. 12-C-216 — C.N. Clevert, Jr., Judge.
                         ____________________

       ARGUED DECEMBER 9, 2015 — DECIDED JUNE 13, 2016
                         ____________________

   Before EASTERBROOK and HAMILTON, Circuit Judges, and
PALLMEYER, District Judge. *
    EASTERBROOK, Circuit Judge. Tri-Corp Housing, a nonprof-
it corporation, offered low-income housing to mentally disa-
bled persons in Milwaukee County, Wisconsin. Its principal
lender, the Wisconsin Housing and Economic Development


   *   Of the Northern District of Illinois, sitting by designation.
2                                                 No. 14-1358

Authority, filed a foreclosure action in state court. Tri-Corp
blamed many other persons and entities for its financial
problems and named several of them as third-party defend-
ants. The state judiciary allowed the lender to foreclose and
ruled against Tri-Corp on all of the third-party claims except
those against Robert Bauman, one of Milwaukee’s aldermen.
Wisconsin Housing & Economic Development Authority v. Tri
Corp Housing, Inc., 2011 WI App 99. Bauman then removed
to federal court what remained of the case.
    Tri-Corp contends that Bauman is liable to it under 42
U.S.C. §1983 for issuing statements and press releases critical
of its operations and for lobbying other officials to rule
against it in administrative proceedings. For example, in
2006 Bauman told the Board of Zoning Appeals that one of
Tri-Corp’s facilities was “unfit for human habitation”. The
next year, after a resident of that facility was found dead in
his room, Bauman sent an email to Milwaukee’s Department
of Neighborhood Services asking it to revoke the special-use
permit under which the facility had been operating. The De-
partment did revoke the permit, but the Board reinstated it.
Bauman then criticized the Board to the press as complicit in
maintaining substandard facilities; Bauman stated that Tri-
Corp had “repeatedly demonstrated that they are unwilling
or unable to provide quality care to … mentally disabled res-
idents”. We will assume, for the purpose of this appeal, that
Bauman persuaded the Economic Development Authority to
bring the foreclosure action—though the Authority says that
it had begun that process on its own.
    Tri-Corp calls Bauman’s statements and lobbying a form
of interference with its contracts and maintains that he vio-
lated the Fair Housing Act, the Rehabilitation Act, and the
No. 14-1358                                                   3

Americans with Disabilities Act. Its theory is that Bauman’s
speeches and lobbying hurt Tri-Corp’s business and made
the foreclosure more likely.
    Normally litigation based on those statutes invokes the
private rights of action created by those statutes, but Tri-
Corp is adamant that it is relying exclusively on §1983 and
does not seek the remedies those statutes provide. That cost
it the suit in the district court, which held that §1983 cannot
be used to enforce any of these three statutes. 2014 U.S. Dist.
LEXIS 7734 (E.D. Wis. Jan. 22, 2014).
    We pressed Tri-Corp’s lawyer at oral argument to tell us
why he disdains relief directly under these statutes. Counsel
lacked an answer with respect to the Fair Housing Act,
which creates remedies in favor of entities such as Tri-Corp
that supply housing to the poor or disabled, and authorizes
suits against governmental bodies and officials. See New
West, L.P. v. Joliet, 491 F.3d 717, 721 (7th Cir. 2007). A claim
directly under the Fair Housing Act would be superior to
one under §1983, which adds a state-action requirement and
the need to show, through the framework of Maine v. Thi-
boutot, 448 U.S. 1 (1980), that a §1983 remedy is appropriate.
We shall treat the Fair Housing Act claim as one directly un-
der the statute.
    With respect to the Rehabilitation Act and the Americans
with Disabilities Act, however, the reason for invoking §1983
is clearer. Those statutes authorize suits by disabled persons
against employers, places of public accommodation, and
some governmental bodies, but a city’s alderman is not in
any of those categories. Unless §1983 can be used to expand
the categories of persons subject to suit under those laws,
and to allow a claim by a provider of services rather than a
4                                                    No. 14-1358

disabled person, Tri-Corp is going nowhere. Relying on de-
cisions such as Blessing v. Freestone, 520 U.S. 329 (1997), and
Rancho Palos Verdes v. Abrams, 544 U.S. 113 (2005), the district
court held that §1983 cannot be used to override limitations
included in a federal statutory framework. See also, e.g.,
Armstrong v. Exceptional Child Center, Inc., 135 S. Ct. 1378
(2015) (claim cannot be based directly on the Constitution’s
Supremacy Clause when Congress has adopted a system
that limits private enforcement to particular methods).
    Six courts of appeals have addressed this subject; all six
come out the same way as the district court. Ramirez-Senda v.
Puerto Rico, 528 F.3d 9, 13 n.3 (1st Cir. 2008) (ADA and Reha-
bilitation Act); A.W. v. Jersey City Public Schools, 486 F.3d 791,
803–06 (3d Cir. 2007) (en banc) (Rehabilitation Act); Lollar v.
Baker, 196 F.3d 603 (5th Cir. 1999) (Rehabilitation Act); Als-
brook v. Maumelle, 184 F.3d 999, 1010–12 (8th Cir. 1999) (en
banc) (ADA); Vinson v. Thomas, 288 F.3d 1145 (9th Cir. 2002)
(ADA and Rehabilitation Act); and Holbrook v. Alpharetta, 112
F.3d 1522 (11th Cir. 1997) (ADA and Rehabilitation Act), all
hold that §1983 cannot be used to alter the categories of per-
sons potentially liable in private actions under the Rehabili-
tation Act or the Americans with Disabilities Act. We agree
with those decisions. Tri-Corp relies on Fitzgerald v. Barnsta-
ble School Committee, 555 U.S. 246 (2009), which holds that
§1983 may be used to enforce Title IX of the Education
Amendments of 1972. But Title IX, the Court held, lacks a
comprehensive remedial scheme that could be displaced by
the use of §1983. The Rehabilitation Act and the Americans
with Disabilities Act, by contrast, specify in detail who may
be sued for damages, and using §1983 to override the limits
of those statutory lists is unwarranted.
No. 14-1358                                                   5

   That leaves the Fair Housing Act. Although the parties
disagree about whether Tri-Corp, which concedes that it
lacks a claim under 42 U.S.C. §3604, might nonetheless have
one under 42 U.S.C. §3617, the subject of Bloch v. Frischholz,
587 F.3d 771 (7th Cir. 2009) (en banc), we do not pursue that
topic. For Tri-Corp does not allege that Bauman himself de-
nied it any right under the Act, or even was a member of a
public body that did so. Tri-Corp accuses Bauman of speech,
not action. And that’s all the difference.
    Public officials such as aldermen enjoy the right of free
speech under the First Amendment, applied to the states
through the Fourteenth. Speech is a large part of any elected
official’s job, in addition to being the means by which the of-
ficial gets elected (or re-elected). Teddy Roosevelt called the
presidency a “bully pulpit,” and all public officials urge their
constituents and other public bodies to act in particular
ways. They have every right to do so, see Novoselsky v.
Brown, No. 15-1609 (7th Cir. May 10, 2016), as long as they
refrain from making the kind of threats that the Supreme
Court treats as subject to control under the approach of
Brandenburg v. Ohio, 395 U.S. 444 (1969). See also Swetlik v.
Crawford, 738 F.3d 818, 829–30 (7th Cir. 2013) (concurring
opinion). That’s why we held in Freedom from Religion Foun-
dation, Inc. v. Obama, 641 F.3d 803 (7th Cir. 2011), that the
President is entitled to urge all Americans to pray, even
though the First Amendment disables the government from
requiring them to do so.
   The First Amendment prevents both state and federal
governments from controlling political speech. It would be
most surprising to find in the Fair Housing Act an attempt to
penalize political speech, and Tri-Corp does not contend that
6                                                 No. 14-1358

the statute has any language doing so. The most one could
say is that after Texas Department of Housing and Community
Affairs v. Inclusive Communities Project, Inc., 135 S. Ct. 2507
(2015), which holds that two sections of the Fair Housing Act
authorize a mild form of review for disparate impact, a liti-
gant might contend that speech creating a disparate impact
should be treated the same as action. But Inclusive Communi-
ties dealt with sections 804(a) and 805(a), 42 U.S.C.
§§ 3604(a), 3605(a). Tri-Corp does not seek relief under either
of these sections.
    We do not see in the Fair Housing Act any effort to dis-
place the Noerr-Pennington doctrine, which the Supreme
Court has treated as a mixture of statutory interpretation
and constitutional imperative. See Eastern Railroad Presidents
Conference v. Noerr Motor Freight, Inc., 365 U.S. 127 (1961);
United Mine Workers v. Pennington, 381 U.S. 657 (1965). Under
the Noerr-Pennington doctrine, speech and other efforts to
influence governmental activity cannot be the basis of legal
penalties, unless the proposal to the governmental body is a
sham and the speech itself imposes costs independent of
what the governmental body does—for example, a lawsuit
designed to make the other litigant bear the costs of mount-
ing a defense, even though the suit has no chance of success.
See BE&K Construction Co. v. NLRB, 536 U.S. 516 (2002) (re-
capitulating the Noerr-Pennington doctrine).
   New West, 491 F.3d at 721–22, holds that the Noerr-
Pennington doctrine applies to claims under the Fair Housing
Act—and in New West, just as in this case, officials of one
governmental body tried to persuade officials of a different
public body to act in a particular way. Tri-Corp does not con-
tend that any exception to the Noerr-Pennington doctrine ap-
No. 14-1358                                              7

plies to Bauman’s speech and lobbying. That’s all one needs
to say to show why Tri-Corp cannot prevail against Bauman.
                                                 AFFIRMED